Citation Nr: 1501479	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

The Veteran was scheduled for a hearing to be conducted in October 2014.  The record indicates that the Veteran did not report for the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1.  The September 2002 decision, which denied reopening a claim for entitlement to service connection for a nervous condition, is final.  The Veteran was notified of that decision, but he did not appeal.

2.  The evidence received since the September 2002 decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for schizophrenia.

3.  The Veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying entitlement to service connection for a nervous condition is final and new and material evidence has not been received to reopen a claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2002); 3.104, 3.156 (2014).

2.  The criteria establishing entitlement for TDIU have not been not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Regarding the claim to reopen a claim of entitlement to service connection for schizophrenia, in a November 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter satisfied VA's duty to assist as to this issue.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).

Regarding the claim for entitlement to a TDIU, the Veteran was sent a letter in May 2012 that provided information as to what evidence was required to substantiate the claim and the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board further notes that this issue is being denied as a matter of law.  Accordingly, no further development is required with respect to the duty to notify.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. 

The information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements. 

The Board notes that the Veteran has not been afforded a VA examination concerning these claims.  The Board, however, finds that no examination is required in this case.  VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence has been presented.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003).  For reasons discussed below, the Board finds that new and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for schizophrenia.  As such, an examination is not required in connection with that claim.  As the Veteran is not service-connected for any disability, an examination is not necessary for the TDIU claim.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id. 

Here, the Board notes that the RO initially considered and denied the Veteran's claim for service connection for schizophrenia in May 1980 because the RO determined that the Veteran's schizophrenia was not linked to his active service.  More recently, in September 2002, the RO issued another rating decision denying the Veteran's application to reopen the claim because there was still no nexus between the Veteran's schizophrenia and service.  The Veteran was notified of the September 2002 rating decision and his appellate rights.  The Veteran did not file a notice of disagreement with that decision and it became final.  38 C.F.R. §§ 20.302, 20.1103 (2002).

The Veteran seeks to reopen his claim.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final September 2002 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision is new, but not material within the meaning of 38 C.F.R. § 3.156(a).

In this regard, the relevant evidence associated with the Veteran's claims file subsequent to the September 2002 rating decision includes the Veteran's statements, VA treatment records, a VA psychiatric examination report from October 2006, and SSA records. 

Regarding the Veteran's statements, the Board observes that his statements are duplicative of information previously of record in that the Veteran had previously contended that his schizophrenia is linked to his time in service.  

Turning to the VA treatment records and the VA psychiatric examination report from October 2006, the Board finds that these records are new, but that they are not material.  These records show that the Veteran currently receives treatment for schizophrenia and its severity, however they do not relate the disability to his military service.  Thus, the evidence does not raise a reasonable possibly of substantiating the claim, since it does not suggest a nexus between the Veteran's schizophrenia and service.  Consequently, the VA treatment records and VA psychiatric examination report do not constitute new and material evidence.  

With regard to SSA records, the Board notes that the records show the alleged onset date of the Veteran's disability due to mental illness was April 2, 1978.  The records show several hospital admissions for treatment of schizophrenia.  A treatment record dated December 29, 1978, states the Veteran was admitted to the medical center for the first time August 2, 1978, after complaining of being demon possessed since April.  In reviewing these records, the Board finds that the additional evidence does not raise a reasonable possibility that the Veteran's schizophrenia is linked to his time in service, nor does it show schizophrenia manifested to a compensable degree within the one year presumptive period following the Veteran's discharge from military service.  When this claim was denied in 1980 there were records of hospitalization in 1978 for schizophrenia, thus this evidence is duplicative and does not constitute new and material evidence.

In summary, the Board concludes that the evidence received since the September 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim; is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim; and, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is no evidence showing that the Veteran's schizophrenia may be related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for schizophrenia.

Claim of Entitlement to a TDIU

VA will award a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16. 

In light of the Board's denial, discussed above, the Board notes that the Veteran is not currently service connected for any disabilities as of the writing of this Board decision.  As the Veteran currently has no service-connected disability and an award of TDIU must be based on a service-connected disability, the Veteran's claim for a TDIU must be denied as a matter of law.  As the law is dispositive of the Veteran's claim for TDIU benefits, the claim must be denied for lack of legal merit.  See 38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for schizophrenia is not reopened, and the appeal is denied.

Entitlement to a TDIU is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


